FILED IN
                                                                               5th COURT OF APPEALS
                                                                                   DALLAS, TEXAS
                        B E L I N D A G. B A R A K A                           3/26/2018 5:09:27 PM
                                 Certified Shorthand Reporter                        LISA MATZ
                                                                                       Clerk
Frank Crowley Courts Building                               194th Judicial District Court
133 N. Riverfront Boulevard                                 Dallas, Texas 75207
Office: 214-653-5803                                        Fax: 214-653-5805




                                         March 26, 2018



Ms. Lisa Matz
Clerk of the Court
Fifth Court of Appeals
500 Commerce Street – Suite 200
Dallas, TX 75207

                                                    RE: Case No. 05-17-00057-CR
                                                                 05-17-00058-CR
                                                         T.C. Case No. F16-10099-M
                                                                       F16-10100-M

                                                    Style: Ken Johnson
                                                           v.
                                                           The State of Texas

Dear Ms. Matz:

        Due to my workload, and this particular record is over 2,000 pages, I am asking for
additional time in which to file the reporter's record in the above-mentioned cause, making the
filing date May 26, 2018.




                                                    Sincerely,

                                                    \s\Belinda G. Baraka
                                                    Belinda G. Baraka
                                                    CSR No. 5028